Opinion by
Judge Lewis :
The appellant failed to allege when he proved and prosecuted his claim on the assigned note for allowance in the bankruptcy-proceedings against the payor of the note. For aught that appears in the petition he may have delayed doing so for four years or more, and as such delay would negative the legal diligence required to sustain his recourse upon his assignor, he must allege and prove that he prepared and presented his claim in bankruptcy at least within a reasonable time, in any event, after the note became due and on the first opportunity he legally had, after receiving actual notice of the bankruptcy.
The demurrer was therefore properly sustained and the judgment must be affirmed.